DETAILED ACTION
 
Introduction
1.         This office action is in response to Applicant’s submission filed on 06/29/2020.   Claims 21-40 are pending in the application and have been examined.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.         The drawings filed on 06/29/2020 have been accepted and considered by the Examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Application No. 15/395,707, now U.S. Patent: 10,013,986, claims 1-20 of Application No. 16/018,750, now U.S. Patent: 10,423,621, and Application No. 16/546,623, now U.S. Patent: 10,719,515. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. With respect to Claims 21, and 34 in the present Application ‘231 and claims 1, and 13 in Patent ‘986; claims 1, and 14 in Patent ‘621, and claims 1 and 11 in Patent ‘515 correspondingly, some of the exemplary differences are as follows.  Application ‘231 and Patents ’986, ‘621, and ‘231 share similar limitations comprising a system and method comprising inter alia the similar features comprising “…a first action…a second action…a first action data structure…a second action data structure…pooling… determines…generates…provides…” features. These exemplary features previously stated and as presented in Application ‘231 and when compared to Patents ‘986, ‘621, and ‘515 overlap in many respects. Thus, the scope of both Application ‘231 and Patents ‘986, ‘621, and ‘515 apparently cover mainly the “…receive…receive …generate…generate…determines…generates…and provides…” limitations as recited. 
Thus, Claims 21-40 is (are) rejected on the ground(s) of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent ‘986, claims 1-20 of Patent ‘621, and claims 1-20 of Patent ‘515, and correspondingly would be obviously performed by the similar elements of said Patents ‘986, ‘621, and 515 since the similar elements of the present Application ‘231 are obvious variant(s) of Patents ‘986, ‘621, and ‘515.   Thus, In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.   Dependent Claims 22-33, and 35-40 also follow the same rationale as to corresponding independent Claims 21, and 34, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and due to their further dependency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claims 21-40 is/are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) is/are directed to a judicial exception without significantly more. In a test for patent subject matter eligibility, claim(s) 21 and 34 is/are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as claim(s) 21 and 34 is/are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, claim(s) 21 and 34 is/are found to be directed towards an abstract idea. The rationale for this finding is explained below:
Independent claims 21 and 34: recite(s), see e.g., “…consolidating actions in a voice-based computing environment…” Under Step 2A, Prong I, this claim is directed to an abstract idea without significantly more, as the claim recites a judicial exception. Claims 21 and 34 reciting: “a data processing system comprising one or more processors to: receive, from a first client computing device, a first request to perform a first action; receive, from a second client computing device, a second request to perform a second action; generate, based on the first request, a first action data structure with a parameter corresponding to the first action; generate, based on the second request, a second action data structure with a parameter corresponding to the second action, wherein a pooling component: determines, based on one or more of the first request, the second request, the first action, and the second action, to pool the first action data structure with the second action data structure; generates a pooled data structure that consolidates the first action data structure and the second action data structure; and provides the pooled data structure to cause a service provider computing device to perform an operation defined by the pooled data structure and corresponding to the first action and the second action” and correspondingly “receiving, from a data processing system comprising one or more processors, from a first client computing device, a first request to perform a first action; receiving, by the data processing system from a second client computing device, a second request to perform a second action; generating, by the data processing system based on the first request, a first action data structure with a parameter corresponding to the first action; generating, by the data processing system based on the second request, a second action data structure with a parameter corresponding to the second action, wherein a pooling component: determines, based on one or more of the first request, the second request, the first action, and the second action, to pool the first action data structure with the second action data structure; generates a pooled data structure that consolidates the first action data structure and the second action data structure; and provides the pooled data structure to cause a service provider computing device to perform an operation defined by the pooled data structure and corresponding to the first action and the second action” can be considered an abstract idea. Specifically, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. In this case, the claims appear to recite see e.g., a mental process that is used to generate see e.g., “…first action request… second action request…first action data structure… second action data structure...generating a pooled data structure…” Thus, the claims recite(s) a mental process. Note that, in this example, the see e.g., “…first action request… second action request…first action data structure… second action data structure...generating a pooled data structure…” limitations are determined to recite a mental concept. For example, person A can order first request to a first action and a second request to a second action, person B compares person A’s first and second requests according to pooled data lists. Therefore, under Step 2A, Prong I, claim 1 recites an abstract idea.
Step 2A, Prong II, is to determine whether any claim recites an additional element that integrates the judicial exception (abstract idea) into a practical application. In this case, Independent claims 21, and 34 do not appear to recite additional elements found to integrate the abstract idea into a practical application. The mere instructions to implement an abstract idea as a tool to see e.g., “…first action request… second action request…first action data structure… second action data structure...generating a pooled data structure…” are observed in claims 21 and 34 as a mental process. “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite(s) an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements see e.g., “…a data processing system comprising one or more processors… a first client computing device… a second client computing device…a service provider computing device…” The processors and devices in said limitations are recited at a high-level of generality (i.e., as generic processors/devices performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because those generic processors/devices do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic processors/devices to “receiving…generating…determining…providing…” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Under Step 2A, Prong II, these claims are directed to an abstract idea. Claims 21 and 34 do not recite any additional elements that result in the claims amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements disclosed amount to no more than generic computer components. Per MPEP 2106.05(d), neither the additional elements, nor combination of additional elements, are found to be "other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception." This finding is further supported by Applicant's specification, (See e.g., Applicant’s Specification at paragraph 821 discloses “…the computing system such as system 100 or system 500 can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network (e.g., the network 165). The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other. In some implementations, a server transmits data (e.g., data packets representing a content item) to a client computing device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client computing device). Data generated at the client computing device (e.g., a result of the user interaction) can be received from the client computing device at the server (e.g., received by the data processing system 105 from the computing device 150 or the content provider computing device 155 or the service provider computing device 160…”) where said additional elements are seen as commonly used computer components specified at such a high level of generality that they are not significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, Claims 21, and 34 are not patent eligible.
Dependent Claims 22-33, and 35-40 fail also to overcome the 35 U.S.C 101 rejections directed to Claims 21 and 34, and thus are also rejected for the same rationale as Claims 21, and 34 since said additional elements in Claims 22-33, and 35-40 are also seen as commonly used computer components specified at such a high level of generality that they are not significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, Claims 22-33, and 35-40 are also not patent eligible. 5.	
Allowable Subject Matter
7.       Claims 21-40 would be allowable over the prior art of record.
The following is an Examiner’s Statement of Reasons for Allowance:
As per independent Claims 21, and 34 the Applicant teaches, system and method comprising inter alia the limitations:
“21. A system to consolidate actions in a voice-based computing environment, comprising: a data processing system comprising one or more processors to: receive, from a first client computing device, a first request to perform a first action; receive, from a second client computing device, a second request to perform a second action; generate, based on the first request, a first action data structure with a parameter corresponding to the first action; generate, based on the second request, a second action data structure with a parameter corresponding to the second action, wherein a pooling component: determines, based on one or more of the first request, the second request, the first action, and the second action, to pool the first action data structure with the second action data structure; generates a pooled data structure that consolidates the first action data structure and the second action data structure; and provides the pooled data structure to cause a service provider computing device to perform an operation defined by the pooled data structure and corresponding to the first action and the second action.” And, correspondingly: 34. A method of consolidating actions in a voice-based computing environment, comprising: receiving, from a data processing system comprising one or more processors, from a first client computing device, a first request to perform a first action; receiving, by the data processing system from a second client computing device, a second request to perform a second action; generating, by the data processing system based on the first request, a first action data structure with a parameter corresponding to the first action; generating, by the data processing system based on the second request, a second action data structure with a parameter corresponding to the second action, wherein a pooling component: determines, based on one or more of the first request, the second request, the first action, and the second action, to pool the first action data structure with the second action data structure; generates a pooled data structure that consolidates the first action data structure and the second action data structure; and provides the pooled data structure to cause a service provider computing device to perform an operation defined by the pooled data structure and corresponding to the first action and the second action.”

Closest Prior Art: 
Young et al., (U.S. Patent Application Publication:  2003/0154072), hereinafter referred to as YOUNG, and already of record,  teaches programmable computer-implemented and network enabled methods (See e.g., YOUNG ¶¶ [0022]-[0025], [0027], [0028], [0030], [0031], [0032], [0036], [0037], [0059]-[0061], Fig. 1) wherein stations 106a-106n  can receive and/or obtain users voice signals from customer phones 102a-102n and agent headsets 104a-104n  and record the acoustic signals of each call as sound files with voice contents, (See e.g., YOUNG ¶¶ [0022], [0023], [0059]-[0061], Fig. 1). In YOUNG, a client and/or server architecture 100 to send, receive and/or store accessible information as portions of PC “.wav” sound files (e.g., number of calls including a particular term as trigger words); (e.g., call portions of lexical content) is disclosed in database 112, and how the plurality of words and/or phrases having terms as trigger words are recognized, and the recognition system assigns confidence 206 to the terms, and how the located  i.e., words, sets of words (e.g., profanity, product names, and/or words associated with common problems), (e.g., “find calls like this one”), (e.g., query by example) with selectable content can be provided to the user, (See e.g., YOUNG ¶¶ [0022]-[0025], [0027], [0028], [0030], [0031], [0032], [0036], [0037], [0059]-[0061],  Fig. 1). In YOUNG, nevertheless neither of the techniques and applications suggesting plurality of words and/or phrases having terms as trigger words recognized  and/or recognition system assigning confidence  to terms, and how the located  i.e., words, sets of words (e.g., profanity, product names, and/or words associated with common problems), teach or fairly suggest either individually or in reasonable combination the supra recited limitations as specifically recited in Claims 21, and 34 correspondingly.
Similarly, dependent Claims 22-33; and 35-40 would further limit allowable independent Claims 21, and 34, and thus they would also be allowable over the prior art of record by virtue of their dependency.
Conclusion
8.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hohenstein et al., (U. Hohenstein, M. C. Jaeger and M. Bluemel, "Improving Connection Pooling Persistence Systems," 2009 First International Conference on Intensive Applications and Services, 2009, pp. 71-77), discloses see e.g.,“…server-sided applications often use a persistence system for storing and managing their data in a database. Such a system has become complex and includes but is not limited to a database system, drivers, connection pools, query languages, the mapping between application logic and a database data model and it involves the optimization of resources. One important resource is the connection from applications to the database system since acquiring a connection is a very expensive operation. This paper introduces monitoring facilities for the use or misuse of connections in a persistence system. In particular, it explains how the monitoring can take place in order to configure connection pooling for optimal performance. The implemented solution uses conventional programming methods as well as an aspect-oriented approach. The described facilities are integrated into the development of an enterprise-scale system implementing a communications middleware…” (See e.g., Hohenstein et al., Abstract).
Please, see PTO-892 for more details. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656